Citation Nr: 0500835	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to an effective date earlier than May 3, 2000, 
for the grant of a 70 percent evaluation for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision in which the RO 
granted a 70 percent evaluation for PTSD, effective on May 3, 
2000.  The veteran subsequently perfected an appeal regarding 
the effective date of his 70 percent rating.  

In an earlier June 2001 rating decision, the RO had granted a 
100 percent rating for PTSD, effective on December 21, 2000.  
The veteran subsequently expressed disagreement with the 
effective date assigned in that decision.  

As explained in a July 2002 statement, the veteran argued 
that he should be assigned an effective date of November 21, 
2000 for the 100 percent rating because that was the date on 
which he stopped working.  

In the subsequent July 2002 rating decision, the RO assigned 
an earlier effective date of November 20, 2000, for the grant 
of a 100 percent rating, because this was the date on which 
RO determined that the veteran stopped working.  

In that decision, the RO also assigned the 70 percent rating 
for the service-connected PTSD, effective on May 3, 2000.  

The veteran did not express any further disagreement 
regarding the effective date assigned for the grant of a 100 
percent rating for the service-connected PTSD.  Because the 
RO granted the specific effective date requested by the 
veteran, the Board believes that he has been granted the full 
benefit that he was seeking with respect to his claim for an 
earlier effective date for the grant of a 100 percent rating.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the Board 
finds that this matter is not currently on appeal.  



FINDINGS OF FACT

1.  The veteran formally withdrew his appeal for a rating 
higher than 50 percent for the service-connected PTSD in 
April 1999.  

2.  On February 22, 2000, it is first factually ascertainable 
that an increase in the severity of the service-connected 
PTSD had occurred.  



CONCLUSION OF LAW

An earlier effective date of February 22, 2000 for the 
assignment of a 70 percent rating for the service-connected 
PTSD is for application.  38 U.S.C.A. §§ 5107, 5110, 7104 
(West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.130 including 
Diagnostic Code 9411 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in his case.  By virtue of the February 
2003 Statement of the Case (SOC) and correspondence from the 
RO, the veteran has been given notice of the law and 
regulations pertinent to a claim for an earlier effective 
date.  He was also advised as to the information and/or 
medical evidence necessary to substantiate a claim for an 
earlier effective date for an increased rating.  

In addition, in the February 2003 SOC, the RO set forth the 
provisions of 38 C.F.R. § 3.159 (2004), which explain the 
claimant's and VA's responsibilities under VCAA.  

Furthermore, it also appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would be needed for an equitable disposition 
of this appeal.  

In particular, the Board notes that the RO has obtained the 
veteran's complete VA treatment records for the period prior 
to the date that his claim for an increased rating was 
received.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.   Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  


Factual Background

In a March 1971 rating decision, the RO granted service 
connection for a duodenal ulcer with anxiety, and assigned a 
40 percent rating.  

In a July 1994 rating decision, the RO concluded that the 
veteran's anxiety was more accurately characterized as PTSD.  
The RO also concluded that separate disability ratings of 10 
percent for duodenal ulcer and 30 percent for PTSD were 
warranted.  The veteran subsequently appealed the disability 
rating assigned for his PTSD.  

In June 1998, the veteran underwent a VA psychiatric 
examination.  It was noted that the veteran was working for 
the U.S. Postal Service and was experiencing problems with 
his boss.  It was also noted that he had taken approximately 
twelve to fourteen days off due to psychiatric symptomatology 
over the past year.  

The examiner assigned a Global Assessment of Functioning 
(GAF) score of 48 to 50.  The examiner explained that the 
veteran suffered from PTSD, which affected both his family 
and employment to a moderate or somewhat greater degree.  

In an April 1999 rating decision, the RO granted an increased 
rating of 50 percent for the service-connected PTSD.  

Shortly thereafter, in a signed statement received in April 
1999, the veteran indicated that he was satisfied with the 
grant of a 50 percent rating for PTSD and would like to 
withdraw his appeal as to the claim for an increased 
evaluation.  

In a VA clinical note dated in November 1999, the veteran's 
treating VA psychiatrist, Dr. K.L., indicated that his 
psychiatric condition had been relatively stable since his 
last discharge in May 1996 despite the presence of some 
residual symptoms and signs of PTSD unremitted.  It was noted 
that he continued to experience episodes of anxiety from time 
to time and was continuing to experience conflicts with his 
supervisor at work.  

On February 22, 2000, Dr. K.L., completed a statement for the 
U.S. Postal Service regarding the veteran's capacity to 
continue working for that agency.  In that statement, the 
physician explained that the veteran's psychiatric condition 
was episodic and at times would prevent him from reporting to 
work or would require him to leave work for a short period of 
time.  It was noted that the veteran was not currently 
incapacitated, but would be required to be off from work 
intermittently or work on a reduced schedule.  

In a VA psychiatric note dated May 3, 2000, it was noted that 
the veteran was afraid that he might be fired from his job at 
the Post Office.  He also complained of lack of sexual desire 
and difficulties in sexual functioning.  The examination 
revealed a neutral mood and appropriate effect.  He also 
reported an increase in his PTSD symptomatology due to the 
recent anniversary of the last day of the Vietnam War.  

A VA psychiatric note dated in August 2000 reveals that the 
veteran was experiencing nightmares, anxiety and feelings of 
hopelessness.  The veteran reported that he did not care much 
about his life or what would happen to him.  He also reported 
that he felt as if he was essentially unable to work at this 
point.  

In December 2000, the veteran submitted an informal claim for 
an increased rating for the service-connected PTSD.  He 
reported that he had been out of work from his job at the 
U.S. Postal Service for three weeks and did not think that he 
would be able to return due to stress from his PTSD.  

In support of his claim, the veteran submitted a January 2001 
letter from his VA psychiatrist, Dr. K.L., who explained that 
the PTSD was manifested by panic and difficulty dealing with 
change and physical confinement.  Dr. K.L. concluded that it 
would not be in the veteran's best interest to return to work 
for the U.S. Postal Service.  

In the report of a VA psychiatric examination conducted in 
February 2001, it was noted that the veteran was a resident 
of a rehabilitation program at a VA facility and had been 
sober since his admission there in November 2000.  The 
examiner concluded that there seemed to be an exacerbation of 
his PTSD since his cessation of alcohol, which probably 
served to medicate him to some degree.  It was noted that he 
was at present jobless, homeless and had a restraining order 
put out against him by his wife.  

In the June 2001 rating decision, the RO granted an increased 
rating of 100 percent for the service-connected PTSD and 
assigned an effective date of December 21, 2000, which was 
the date on which the veteran's claim for increase had been 
received.  

Thereafter, in the July 2002 rating decision, the RO assigned 
an earlier effective date of November 20, 2000, for the grant 
of the 100 percent rating because this was the date on which 
RO determined that the veteran had stopped working for the 
U.S. Postal Service.  

The RO also assigned a 70 percent rating for the service-
connected PTSD and assigned an effective May 3, 2000, which 
was based on the date of a VA psychiatric note.  The RO 
essentially found that this was the earliest date on which it 
was factually ascertainable that a 70 percent rating was 
warranted.  The veteran subsequently appealed the effective 
date assigned for the 70 percent rating.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in February 2003, the veteran asserted that he only 
withdrew his previous claim for an increased rating in April 
1999 because had had erroneously been informed that he could 
not get a 70 percent rating if he was still employed.  He 
further asserted that an effective date much earlier than May 
2000 was warranted for the grant of a 70 percent rating.  


Analysis

The veteran is seeking an effective date earlier than May 3, 
2000, for the assignment of a 70 percent rating for his 
service-connected PTSD.  He essentially contends that the 
medical evidence of record prior to that date supports the 
assignment of a 70 percent rating under the criteria of 38 
C.F.R. §4.130, Diagnostic Code (DC) 9411 (2004).  

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one- 
year period preceding the date of receipt of a claim for 
increased compensation.  

In such an instance, the law provides that the effective date 
of the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991); see also 38 C.F.R. § 
3.400(o)(2) (2002); Harper v. Brown, 10 Vet. App. 125 (1997).  

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  

Under DC 9411, a 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9411.  

In this case, the RO has awarded a 70 percent evaluation on 
May 3, 2000, which corresponds to the date of a VA 
psychiatric treatment note.  The Board notes that the 
veteran's claim for increase was received by the RO on 
December 21, 2000.  However, an earlier effective date could 
be awarded would be if it were factually ascertainable that 
an increased rating was for application based on VA treatment 
reports.  

Having reviewed the complete record, and for the reasons and 
bases set forth hereinbelow, the Board concludes that the 
evidence supports the assignment of an earlier effective date 
of February 22, 2000 for the grant of a 70 percent rating for 
the service-connected PTSD, because this is the first date 
that it is factually ascertainable that an increase in the 
veteran's disability level had occurred.  

In this regard, the Board notes that the findings contained 
in the February 2000 psychiatric note first showed that the 
veteran's PTSD was manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, and mood, due to such symptoms as near-
continuous depression, impaired impulse control, difficulty 
in adapting to stressful circumstances (including work or a 
worklike setting), and an inability to establish and maintain 
effective relationships.  

The Board finds that the earlier VA psychiatric treatment 
notes are not reflective of symptomatology that showed such 
an increase in severity.  In particular, the Board notes that 
both records only reflect complaints of recurring anxiety 
episodes and stress due to conflicts with his supervisor at 
work.  

For this reason, the Board concludes that an effective date 
of February 22, 2000, is warranted for the grant of a 70 
percent rating because this is the earliest date it became 
factually ascertainable that an increase in disability had 
occurred.  

The Board has considered the veteran's assertion that he only 
withdrew his previous appeal as to a claim for an increased 
rating in April 1999 because he erroneously believed that he 
would not be eligible for a 70 percent rating because he was 
still employed.  

However, the Board notes that the veteran's withdrawal 
satisfied the requirements for withdrawing an appeal under 
38 C.F.R. § 20.204 in that it was signed and submitted to the 
RO prior to the transfer of his case to the Board.  The 
veteran also specifically identified the issue that he wished 
to withdraw.  

Therefore, the Board finds that, once the withdrawal was 
received by the RO, the July 1994 rating decision that he had 
appealed became final.  

Thus, that rating decision can only be revisited upon a 
finding that clear and unmistakable error (CUE) had been 
committed.  In this case, no assertions of CUE in that rating 
decision have been made by the veteran or his accredited 
representative.  

In summary, for the reasons and bases set forth hereinabove, 
the Board concludes that the evidence supports the assignment 
of an effective date of February 22, 2000, but no earlier, 
for the grant of a 70 percent rating for the service-
connected PTSD.  



ORDER

An earlier effective date of February 22, 2000 for the award 
of a 70 percent evaluation for the service-connected PTSD is 
granted, subject to the regulations applicable to the payment 
of monetary awards.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


